UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-22636 RAPID LINK, INCORPORATED (Name of issuer in its charter) 5408 N. 99th Street;Omaha, NE68134 (Address of principal executive offices) (Zip Code) (402) 392-7561 Issuer’s telephone number SECURITIES REGISTERED UNDER SECTION 12(b) OF THE EXCHANGE ACT: None SECURITIES REGISTERED UNDER SECTION 12(g) OF THE EXCHANGE ACT: COMMON STOCK, $0. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] As of September 18, 2009, there were 74,635,642 shares of registrant’s common stock, par value $0.001 per share, outstanding. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. RAPID LINK, INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS July 31, 2009 (unaudited) October 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 176,335 $ 230,841 Accounts receivable, net of allowance of $144,534 and $178,618, respectively 785,031 950,089 Prepaid expenses 17,134 44,790 Other current assets 13,861 327,665 Total current assets 992,361 1,553,385 Property and equipment, net 2,327,443 2,394,188 Customer lists, net 1,324,620 1,954,414 Goodwill 4,257,197 5,174,012 Deposits and other assets 469,130 484,675 Deferred financing fees, net 417,876 672,144 Total assets $ 9,788,627 $ 12,232,818 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Revolving line of credit $ 512,554 $ - Accounts payable 2,777,228 1,595,714 Accrued interest (including $260,208 and $21,600, respectively, torelated parties) 601,336 231,329 Other accrued liabilities 208,345 507,501 Deferred revenue 127,489 313,979 Deposits and other payables 10,898 75,486 Capital lease obligations, current portion 802,964 585,002 Convertible notes, current portion 162,500 162,500 Notes payable, current portion, net of debt discount of $229,287 and$23,470, respectively 1,283,363 140,447 Total current liabilities 6,486,677 3,611,958 Capital lease obligations, less current portion 661,222 742,784 Due to sellers 595,790 - Convertible notes, less current portion 2,174,427 2,261,277 Convertible notes payable to related parties, less current portion 3,240,000 3,240,000 Notes payable, less current portion, net of debt discount of $62,334 and $483,873, respectively 4,350,432 5,288,030 Total liabilities 17,508,548 15,144,049 Commitments and contingencies Shareholders' deficit: Preferred stock, $.001 par value; 10,000,000 shares authorized;none issued and outstanding - - Common stock, $.001 par value; 175,000,000 shares authorized;74,647,664 and 69,847,444 shares issued and 74,635,642 and 69,835,422 shares outstanding at July 31, 2009 and October 31, 2008, respectively 74,648 69,848 Additional paid-in capital 49,927,847 50,386,214 Accumulated deficit (57,667,546 ) (53,312,423 ) Treasury stock, at cost; 12,022 shares (54,870 ) (54,870 ) Total shareholders' deficit (7,719,921 ) (2,911,231 ) Total liabilities and shareholders' deficit $ 9,788,627 $ 12,232,818 See accompanying notes to unaudited consolidated financial statements RAPID LINK, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended July 31, Nine Months Ended July 31, 2009 2008 2009 2008 Revenues $ 3,319,691 $ 4,483,714 $ 12,529,181 $ 11,947,543 Costs and expenses: Costs of revenues 2,302,594 3,144,823 8,607,297 8,183,948 Sales and marketing 119,256 193,693 375,333 619,986 General and administrative 2,503,202 1,316,067 5,359,451 3,196,820 Depreciation and amortization 484,326 419,047 1,423,239 905,768 Gain on recovery of accrued interest - (163,750 ) - (163,750 ) Gain on disposal of property and equipment (2,024 ) - (13,016 ) Gain on legal settlements - - (231,658 ) - 5,407,354 4,909,880 15,520,646 12,742,772 Operating loss (2,087,663 ) (426,166 ) (2,991,465 ) (795,229 ) Other income (expense): Noncash financing expense (157,531 ) (67,404 ) (469,990 ) (301,521 ) Interest expense (226,664 ) (103,292 ) (691,928 ) (242,195 ) Related party interest expense (68,365 ) (64,800 ) (202,718 ) (194,869 ) Foreign currency exchange gain (loss) 861 (1,272 ) 2,878 (1,744 ) (451,699 ) (236,768 ) (1,361,758 ) (740,329 ) Loss from continuing operations (2,539,362 ) (662,934 ) (4,353,223 ) (1,535,558 ) Discontinued operations Gain on disposal of discontinued operations - - - 1,062,000 Net loss $ (2,539,362 ) $ (662,934 ) $ (4,353,223 ) $ (473,558 ) Basic and diluted income (loss) per share: Loss per share from continuing operations $ (0.03 ) $ (.01 ) $ (0.06 ) $ (0.03 ) Income per share from discontinued operations - - - 0.02 Net loss per share $ (0.03 ) $ (.01 ) $ (0.06 ) $ (.01 ) Basic and diluted weighted average shares outstanding 74,635,642 69,835,422 72,769,148 67,326,456 See accompanying notes to unaudited consolidated financial statements RAPID LINK, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended July 31, 2009 2008 Cash flows from operating activities: Net income (loss) $ (4,353,223 ) $ (473,558 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Noncash financing expense 497,580 301,521 Depreciation and amortization 1,423,236 905,768 Loss on impairment of goodwill 1,000,000 - Bad debt expense - 52,726 Gain on disposal of property and equipment (13,016 ) - Share-based compensation expense 27,012 26,191 Gain on recovery of accrued interest - (163,750 ) Gain on disposal of discontinued operations - (1,062,000 ) Changes in operating assets and liabilities, net of effects of acquisition Accounts receivable 165,058 122,481 Prepaid expenses and other current assets 254,703 20,573 Other assets 71,743 20,718 Accounts payable 1,181,514 (1,236,863 ) Accrued liabilities 70,851 230,565 Deferred revenue (186,490 ) 111,101 Deposits and other payables (64,588 ) (2,952 ) Net cash provided by (used in) operating activities 74,380 (1,147,479 ) Cash flows from investing activities: Purchases of property and equipment (72,620 ) (58,115 ) Cash received in acquisition - 25,396 Advances to One Ring - (30,000 ) Cash received in iBroadband acquisition 25,560 Proceeds from sale of property and equipment 13,016 - Net cash used in investing activities (59,604 ) (37,159 ) Cash flows from financing activities: Advances from revolving line of credit 7,341,708 - Payments on revolving line of credit (6,829,154 ) - Proceeds from notes payable - 3,300,000 Proceeds from sale of common stock 30,125 120,000 Payments of financing fees - (496,745 ) Payments on convertible notes (97,254 ) (1,052,555 ) Payments on related party notes - (50,000 ) Payments on capital leases (514,707 ) (212,487 ) Net cash (used in) provided by financing activities (69,282 ) 1,608,213 Net (decrease) increasein cash and cash equivalents (54,506 ) 423,575 Cash and cash equivalents, beginning of period 230,841 496,306 Cash and cash equivalents, end of period $ 176,335 $ 919,881 See accompanying notes to unaudited consolidated financial statements RAPID LINK, INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 - NATURE OF BUSINESS Rapid Link, Incorporated, a Delaware corporation, and its subsidiaries (collectively referred to as “Rapid Link” or the “Company”), have served as facilities-based, communication companies providing various forms of voice and data services to customers around the world.Rapid Link provides a multitude of communication services targeted to small and medium sized businesses, as well as individual consumers.These services include the transmission of voice and data traffic over public and private networks.The Company also sells foreign and domestic termination of voice traffic into the wholesale market.The Company’s product focus is to provide a variety of voice and data services over its own facilities using alternative access methods.These services include broadband internet access, wholesale services to carriers, as well as local and long distance calling.Fixed wireless technology allows for swift and cost efficient deployment of high-speed networks.The Company utilizes WiMAX and other carrier-grade equipment operating in microwave and millimeter-wave spectrum bands.As a leading Alternative Access Provider, Rapid Link has added a full portfolio of managed network services to respond to increasing demand from enterprise customers. Rapid Link leverages its extensive hybrid fiber and fixed wireless network assets currently serving eight major metropolitan areas. In a Rapid Link managed network, customers’ locations can be connected to the national point of presence (“POP”) via fiber, fixed wireless, or leased lines.The result is a network architecture comprising best of breed access and high performance routing, which deliver consistent, cost-effective performance within a distributed enterprise environment. Through organic growth and acquisitions in targeted areas, the Company believes it possesses a strategic advantage over carriers that do not provide their own network access.The Company believes that its strategy of “owning” the customer by providing the service directly, rather than utilizing the networks of others, is important to its success.This strategy insures that the Company can provide its bundled products and communication services without the threat of compromised service quality from underlying carriers, and at significant cost savings when compared with other technologies. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited financial data for the three and nine months ended July 31, 2009 and 2008 have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These unaudited consolidated financial statements should be read in conjunction with the audited financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended October 31, 2008.In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows for the periods ended July 31, 2009 and 2008 have been made.The results of operations for the three and nine months ended July 31, 2009 are not necessarily indicative of the expected operating results for the full year. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition Alternative access revenues Revenues generated through the sale of voice and data services via fixed wireless and fiber optic transport, are based on set capacity limits and generally carry recurring monthly charges for up to three year contracted terms, although some contracts stipulate terms up to five years. Revenue from these services is recognized monthly as services are provided. The Company records payments received in advance as deferred revenue until such services are provided. Long distance revenue Revenues generated by domestic residential and enterprise long distance service, domestic and international wholesale termination, and international re-origination, which represent the primary sources of the Company’s revenues, are recognized as revenue based on minutes of customer usage.Revenue from these services is recognized monthly as services are provided.The Company records payments received in advance as deferred revenue until such services are provided. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents.Cash and cash equivalent are at risk to the extent that they exceed Federal Deposit Insurance Corporation insured amounts. Accounts Receivable Trade accounts receivable are due from commercial enterprises and residential users in both domestic and international markets.Trade accounts receivable are stated at the amount the Company expects to collect.The Company regularly monitors credit risk exposures in accounts receivable and maintains a general allowance for doubtful accounts based on historical experience for estimated losses resulting from the inability of its customers to make required payments.Management considers the following factors when determining the collectability of specific customer accounts: customer creditworthiness, past transaction history with the customer, current economic industry trends and changes in customer payment terms.Should any of these factors change, the estimates made by management would also change, which in turn would impact the level of the Company's future provision for doubtful accounts.Specifically, if the financial condition of the Company's customers were to deteriorate, affecting their ability to make payments, additional customer-specific provisions for doubtful accounts may be required.The Company reviews its credit policies on a regular basis and analyzes the risk of each prospective customer individually in order to minimize risk.Based on management's assessment, the Company provides for estimated uncollectible amounts through a charge to earnings and a credit to a valuation allowance.Interest is typically charged on overdue accounts receivable.Balances that remain outstanding after the Company has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to accounts receivable. Property and Equipment Property and equipment are stated at cost less accumulated depreciation and amortization.Depreciation of property and equipment is calculated using the straight-line method over the estimated useful lives of the assets ranging from three to seven years.Equipment held under capital leases and leasehold improvements are amortized on a straight-line basis over the shorter of the remaining lease term or the estimated useful life of the related asset ranging from two to five years.Expenditures for repairs and maintenance are charged to expense as incurred.Major renewals and betterments are capitalized. Goodwill The Company reviews goodwill for impairment annually or more frequently if impairment indicators arise.Impairment indicators include (i) a significant decrease in the market value of an asset, (ii) a significant change in the extent or manner in which an asset is used or a significant physical change in an asset, (iii) a significant adverse change in legal factors or in the business climate that could affect the value of an asset or an adverse action by a regulator, and (iv) a current period operating or cash flow loss combined with a history of operating or cash flow losses or a projection or forecast that demonstrates continuing losses associated with an asset used for the purpose of producing revenue. Long-Lived Assets Long-lived assets, including the Company’s customer lists, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets might not be recoverable.The Company does not perform a periodic assessment of assets for impairment in the absence of such information or indicators.Conditions that would necessitate an impairment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying amount of an asset or group of assets is not recoverable.For long-lived assets to be held and used, the Company recognizes an impairment loss only if an impairment is indicated by its carrying value not being recoverable through undiscounted cash flows.The impairment loss is the difference between the carrying amount and the fair value of the asset.Long-lived assets held for sale are reported at the lower of cost or fair value less costs to sell. Subsequent to the end of the third quarter the Company began a goodwill impairment analysis in accordance with SFAS 142. The initial analysis (first step) was performed by the Company’s management team after the conclusion of the quarter. Based on a combination of factors, including the current economic environment and the Company’s operating results, management concluded that there were a number of indicators which required the Company to perform a goodwill impairment analysis in between annual tests. As of the filing of this Quarterly Report on Form 10-Q for the third quarter ended July31, 2009, management had not completed the entire two-step analysis.However, based on the work performed to date, management has concluded that an impairment loss is probable and can be reasonably estimated. This relates primarily to the Company’s CLEC business, One Ring Networks, Inc. business and its fixed wireless broadband Internet access business in Northern California. Accordingly, the Company has recorded a $1 million non-cash goodwill impairment charge, representing management’s best estimate of the impairment loss. The Company expects to finalize its goodwill impairment analysis during the fourth quarter of fiscal 2009. Further adjustments to the estimated goodwill impairment charge could result when the goodwill impairment analysis is completed. Any required adjustments to the Company’s preliminary estimates as a result of completing this evaluation will be recorded in the Company’s consolidated financial statements for the respective quarter and fiscal year ended October31, 2009. Financial Condition The Company is subject to various risks in connection with the operation of its business including, among other things, (i) changes in external competitive market factors, (ii) inability to satisfy anticipated working capital or other cash requirements, (iii) changes in the availability of transmission facilities, (iv) changes in the Company's business strategy or an inability to execute its strategy due to unanticipated changes in the market, (v) various competitive factors that may prevent the Company from competing successfully in the marketplace, and (vi) the Company's lack of liquidity and its ability to raise additional capital.The Company has an accumulated deficit of approximately $56.7 million as of July 31, 2009, as well as a working capital deficit of approximately $5.5 million.For the fiscal year ended October 31, 2008, the Company’s net loss was approximately $1.5 million, on revenues of $17.2 million.For the three months ended July 31, 2009, the Company’s net loss was approximately $1.5 million, and revenues were approximately $3.3 million, which represents $1.1 million decrease in revenues over the same period in fiscal 2008. Funding of the Company's working capital deficit, its current and future anticipated operating losses, and expansion of the Company will require continuing capital investment.The Company's strategy is to fund these cash requirements through debt facilities and additional equity financing. Although the Company has been able to arrange debt facilities and equity financing to date, there can be no assurance that sufficient debt or equity financing will continue to be available in the future or that it will be available on terms acceptable to the Company.Failure to obtain sufficient capital could materially affect the Company's operations in the short term and hinder expansion strategies.The Company continues to explore external financing opportunities.Historically, some of the Company’s funding has been provided by a major shareholder.At July 31, 2009, approximately 23% of the Company’s debt is due to the senior management and a Director of the Company, as well as an entity owned by senior management. The Company’s operating history makes it difficult to accurately assess its general prospects in the hybrid fiber wireless broadband internet sector of the Diversified Communication Services industry and the effectiveness of its business strategy.As of the date of this report, a majority of the Company’s revenues are not derived from broadband internet services.Instead, the Company generated most of its revenues from retail fixed-line and wholesale communication services.In addition, the Company has limited meaningful historical financial data upon which to forecast its future sales and operating expenses.The Company’s future performance will also be subject to prevailing economic conditions and to financial, business and other factors.Accordingly, the Company cannot assure that it will successfully implement its business strategy or that its actual future cash flows from operations will be sufficient to satisfy debt obligations and working capital needs. Recent Accounting Pronouncements In June 2009, the FASB approved its Accounting Standards Codification (“Codification”) as the single source of authoritative United States accounting and reporting standards applicable for all non-governmental entities, with the exception of the SEC and its staff. The Codification, which changes the referencing of financial standards, is effective for interim or annual financial periods ending after September 15, 2009. Therefore, in the annual financial statements of fiscal year 2009, all references made to US GAAP will use the new Codification numbering system prescribed by the FASB. As the Codification is not intended to change or alter existing US GAAP, it is not expected to have any impact on the Company’s consolidated financial position or results of operations. In June 2008, the Financial Accounting Standards Board (“FASB”) issued EITF Issue No. 07-5 (“EITF 07-5”), Determining whether an Instrument (or Embedded Feature) is indexed to an Entity's Own Stock. EITF No. 07-5 is effective for financial statements issued for fiscal years beginning after December 15, 2008 (November 1, 2009 for the Company), and interim periods within those fiscal years. Early application is not permitted. Paragraph 11(a) of SFAS No. 133 - specifies that a contract that would otherwise meet the definition of a derivative but is both (a) indexed to the Company's own stock and (b) classified in stockholders' equity in the statement of financial position would not be considered a derivative financial instrument. EITF 07-5 provides a two-step model to be applied in determining whether a financial instrument or an embedded feature is indexed to an issuer's own stock and thus able to qualify for the SFAS No. 133 paragraph 11(a) scope exception. The Company is evaluating the impact of EITF 07-5 to its consolidated financial statements. In April 2008, the FASB issued FSP SFAS 142-3, Determination of the Useful Life of Intangible Assets. FSP SFAS 142-3 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under SFAS No. 142, Goodwill and Other Intangible Assets. Previously, under the provisions of SFAS No. 142, an entity was precluded from using its own assumptions about renewal or extension of an arrangement where there was likely to be substantial cost or material modifications. FSP SFAS 142-3 removes the requirement of SFAS No. 142 for an entity to consider whether an intangible asset can be renewed without substantial cost or material modification to the existing terms and conditions and requires an entity to consider its own experience in renewing similar arrangements. FSP SFAS 142-3 also increases the disclosure requirements for a recognized intangible asset to enable a user of financial statements to assess the extent to which the expected future cash flows associated with the asset are affected by the entity’s intent or ability to renew or extend the arrangement.
